DETAILED ACTION
1.	This communication is in response to the Amendments (RCE) filed on 1/27/2022. Claims 1-15 are pending and have been examined.  
2.	 All previous objections and rejections directed to the applicant’s disclosure and claims not discussed in this Office action have been withdrawn by the examiner.
Reasons for Allowance
3.	Claims 1-15 are allowable. The following is the examiner’s statement of reason for allowance:
The closest prior art of record cited are: White, et al. (US 20130024195; Title: Corrective feedback loop for automated speech recognition), Phillips, et al. (US 20020045960; Title: System and method for musical playlist selection in a portable audio device), Millington, et al. (US 20170243576; Title: Voice Control of a Media Playback System), and Qureshey, et al. (US 9552188; Title: Method and device for displaying supplemental information while rendering a playlist).
In particular, White teaches: [0023] “receiving, at a client device, via a microphone, an audio message corresponding to speech of a user; communicating, to a first remote server, the audio message; receiving, at the client device, a result, transcribed at the first remote server using an automatic speech recognition system (ASR), from the audio message; receiving, at the client device from the user, an affirmation of the result” where ASR and the user’s affirmation read on natural language understanding and the second input data as a voice command (see [0021], As users interact with said mobile clients and web interfaces, they will see the results of their audio input returned as transcribed text .. The user can then correct the phrase by .. speaking the correct form of the word again .. to generate the correct form of the word).
 The reference also teaches “automatically” plays songs in a playlist sequentially. No manual selection of each song to play. 
MILLINGTON teaches: [0096] “the voice input containing a music control command .. a user's intent (e.g., play, pause ..)” and [0107] “These commands or intents may be relevant to a media item which is currently being played such as transport commands (e.g., stop, pause, skip, rewind, fast forward, back ..) or commands related to saving or adding the currently played media item to another playback queue or playlist ..”
QURESHEY teaches: [Abstract] “receive a command to log into an account before receiving a playlist>, receive and display the playlist identifying a plurality of songs ..” and [Summary] “The at least one speaker plays the plurality of songs <read on a ready mechanism to audibly output any selected portion of music>” and [col. 15, lines 37-50] “provide the user with options for listening to playlists .. to scroll through the selections in a playlist .. When the user makes a choice, the enter button 1216 is pressed to signify that choice being made. 
The above mentioned references therefore teach ready mechanisms for all underlying principles of the present invention, but not the particular details of the limitations stated in the amended claims. Previous rejection rationale under 35 USC 103 can be found in the previous Office actions.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/FENG-TZER TZENG/		1/29/2022Primary Examiner, Art Unit 2659